

Exhibit 10kkk
Norfolk Southern Corporation Long-Term Incentive Plan
Award Agreement


Non-Qualified Stock Option


This AGREEMENT dated as of <Date> (Award Date), between NORFOLK SOUTHERN
CORPORATION (Corporation), a Virginia corporation, and <Employee Name>
(Participant), Employee ID No. <Emp_Id>.


1.Award Contingent Upon Execution of this Agreement and of Non-Compete. This
Award is contingent upon the Participant’s execution of this Agreement and the
associated non-compete agreement, which is a condition precedent to this Award.
This Award shall be void, and the Participant shall not be entitled to any
rights hereunder, unless the Participant executes the non-compete agreement on
or before <Date>, and thereafter fully complies with its terms.


2.Terms of Plan Govern. Each Award made hereunder is made pursuant to the
Norfolk Southern Corporation Long‑Term Incentive Plan (Plan), all the terms and
conditions of which are deemed to be incorporated in this Agreement and which
forms a part of this Agreement. The Participant agrees to be bound by all the
terms and provisions of the Plan and by all determinations of the Committee
thereunder. Capitalized terms used in this Agreement but not defined herein
shall have the same meanings as in the Plan.


3.Award of Non-Qualified Stock Option. The Corporation hereby grants to the
Participant on Award Date a Non-Qualified Stock Option (NQSO) to purchase
<#_of_NQSOs> shares of the Corporation’s Common Stock at a price of $<Share
Price> per share.


(a)Duration of Option. This Option (to the extent not earlier exercised) will
expire at 11:59 p.m. on <Date>, being ten (10) years from the Award Date, except
that the term of the Option is subject to earlier termination if the
Participant’s employment with the Corporation or a Subsidiary Company is
terminated for any reason other than Retirement, Disability, or death, in which
case the Option shall expire at the close of business on the last day of active
service by the Participant with the Corporation or a Subsidiary Company. If the
Participant is granted a leave of absence and his or her employment with the
Corporation or a Subsidiary Company terminates at any time during or at the end
of the leave of absence, the Option grant shall expire at the close of business
on the last day of employment with the Corporation or a Subsidiary Company. If
the Participant Engages in Competing Employment within a period of two years
following Retirement or Disability, the term of this Option shall terminate
immediately, and all rights of the Participant to such Options shall terminate
immediately without further obligation on the part of the Corporation or any
Subsidiary Company. A Participant “Engages in Competing Employment” if the
Participant works for or provides services for any Competitor, on the
Participant’s own behalf or on behalf of others, including, but not limited to,
as a consultant, independent contractor, owner, officer, partner, joint
venturer, or employee. For this purpose, a “Competitor” is any entity in the
same line of business as the Corporation in North American markets in which the
Corporation competes, including, but not limited to, any North American Class I
rail carrier, any other rail carrier competing with the Corporation (including
without limitation a holding or other company that controls or operates or is
otherwise affiliated with any rail carrier competing with the Corporation), and
any other provider of transportation services competing with Corporation,
including motor and water carriers.


(b)Exercise of Option. This Option may be exercised in whole or in part at any
time or times prior to its expiration; provided that the first exercise of this
Option shall not occur before the fourth anniversary of the date on which the
Option was granted. Notwithstanding the foregoing, if the Participant’s
employment with the Corporation or a Subsidiary Company is terminated by reason
of the Participant’s Retirement or death before the fourth anniversary of the
date on which the Option was granted, the Participant (or, in the case of death,
the Participant’s Beneficiary) may first exercise this Option on the later of
the first anniversary of the date on which this Option was granted or the
effective date of the Participant’s Retirement or death. Notice of the exercise
of all or any part of this Option shall



1



--------------------------------------------------------------------------------



be given in the manner prescribed by the Secretary of the Corporation. Such
notice shall be irrevocable, shall specify the number of shares to be purchased
and the purchase price to be paid therefore, and must be accompanied by the
payment of the purchase price as provided in paragraph 3(c) herein. Upon the
exercise of such Option, the Common Stock purchased will be distributed.


(c)Payment of Option Price. The purchase price of Common Stock upon exercise of
this Option shall be paid in full to the Corporation at the time of the exercise
of the Option in cash or by the surrender to the Corporation of shares of
previously acquired Common Stock which shall have been held by the Participant
for at least six (6) months and which shall be valued at Fair Market Value on
the date the Option is exercised, or by a combination of cash and such Common
Stock.


(d)Non‑transferability. This Option may be exercised during the lifetime of the
Participant only by the Participant, and following death only by the
Participant’s Beneficiary. If a Beneficiary dies after the Participant dies but
before the Option is exercised and before such rights expire, such rights shall
become assets of the Beneficiary’s estate. Except as provided in this paragraph,
Options may not be assigned or alienated, whether voluntarily or involuntarily.


4.Dividend Equivalent Payments. Except as otherwise provided herein, for a
period of four (4) years from the date of this Agreement, the Corporation shall
make to the Participant who holds an option under this Agreement on the declared
record date a cash payment on the outstanding shares of Common Stock covered by
this Option, payable on the tenth (10th) day of March, June, September and
December, in an amount equal to dividends declared by the Board of Directors of
the Corporation and paid on Common Stock. If the employment of the Participant
is terminated for any reason, including Retirement, Disability or death, the
Corporation shall have no further obligation to make any payments commensurate
with dividends on shares of Common Stock covered by this Option.


Each dividend equivalent shall be equal to the amount of the regular quarterly
dividend paid in accordance with the Corporation’s normal dividend payment
practice as may be determined by the Committee, in its sole discretion. Dividend
equivalent payments shall not be made during a Participant’s leave of absence.
 
5.Savings Clause for Rules of Professional Responsibility. Nothing contained in
this Agreement will operate or be construed to restrict a lawyer in the practice
of law in contravention of Rule 5.6 of the Virginia Rules of Professional
Conduct or a similar professional conduct rule applicable to a lawyer who is an
active member of any other state bar.


6.Recoupment. The Participant acknowledges that the Corporation shall recover
from any Participant who is a current or former executive officer all or any
portion of any exercised Options to the extent required by Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law No.
111‑203, or as may otherwise be required by law.




IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer, and the Participant has executed this Agreement by
his or her electronic acceptance hereof, in acceptance of the above‑mentioned
Award, subject to the terms of the Plan and of this Agreement, all as of the day
and year first above written.




By:
NORFOLK SOUTHERN CORPORATION







2

